I concur with the conclusion reached in the foregoing opinion and believe that the case should be reversed and remanded for a new trial because of the commission of error on the part of the trial court, both in overruling the application for a change of judge and in admitting incompetent testimony; but I do not agree with the reasoning therein contained to the effect that the evidence is wholly insufficient to support the verdict or with the conclusion reached thereon.
Bierer, J., who presided in the court below, not sitting; Dale, C. J., concurring; McAtee, J., dissenting. *Page 455